DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 11- 13, 18-20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and further in view of McGilloway et al. (US 2018/0256419) as evidenced by Burnett et al. (US 6,238,683) and Hird et al. (US 2007/0219521).
With reference to claim 1, Chester et al. (hereinafter “Chester”) discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein only one of the first component and the second component comprises bio-based material [0053-0055]; 
Chester also discloses that the topsheet includes a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].

ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.
The difference between Chester and claim 1 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article 
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter et al’ (hereinafter “Coulter”) teaches the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002]. Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird et al. in [0100].
With reference to claim 2, Chester discloses the first component is a core component and the second component is a sheath component as set forth in [0053-0054].
As to claim 4, Chester discloses a core component comprising petroleum-based polypropylene and the sheath component comprising bio-based polyethylene as set forth in [0053-0055]. 
As to claim 6, Chester discloses a topsheet further comprises synthetic fibers that are not plant-based as set forth in [0048] and [0055]. 

Coulter discloses a package comprising a communication as set forth in [0054].
It would have been obvious to one of ordinary skill in the art to modify the type of information presented via the communication as desired because the general concept of utilizing and indicia to provide a communication regarding the article has already been set forth by the prior art. The modification of the specific information being presented is within the level of ordinary skill in the art.
With reference to claims 12 and 13, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein only one of the first component and the second component comprises bio-based material [0053-0055]; 
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising absorbent material [0071] and a core wrap [0075], wherein the absorbent material comprises superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).

The core wrap comprises a nonwoven web that may include plant-based fibers that are synthetic fibers comprising bio-based content as set forth in [0075-0079].
The difference between Chester and claim 12 is the provision that absorbent articles are free of fragrance, lotion and paraben and green number 7 dye and contained in a package comprising a polymeric bag surrounded by a carton.
Initially, it is noted that that the article of McGilloway does not disclose the inclusion of any ink, dye pigment or other form of colorant and/or color. As such, one of ordinary skill in the art could fairly presume that the article is free of green number 7 dye.
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine and green number 7 dye from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway et al. (hereinafter “McGilloway”) teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].

With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
With reference to claims 19-20, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a first component and a second component [0053], and wherein the first component comprises bio-based material and the second component comprises petroleum based polypropylene fibers [0053-0055]; 


While Chester does not explicitly recite that the petroleum based polyethylene fibers are non-phthalate catalyst fibers, one of ordinary skill in the art at the time of the invention could reasonably presume that the petroleum based fibers are also non-phthalate catalyst fibers because petroleum is known in the art as a naturally occurring crude oil comprising hydrocarbons and does not include any type of plasticizer which is the compound that generally includes phthalates.
Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
Chester also discloses:
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).
Lawson discloses that the absorbent core includes superabsorbent polymer and airfelt as set forth in col. 5, lines 42-51.

The difference between Chester and claims 19-20 is the provision that absorbent articles are free of fragrance, lotion and paraben and contained in a package comprising a polymeric bag surrounded by a carton.
With respect to the articles being free of fragrance, chlorine and paraben, McGilloway teaches a hypoallergenic absorbent article that is free of fragrance and chlorine as set forth in [0047].
It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben from the article as Chester seeks to provide a hypoallergenic article [0047] and paraben is well known in the art to produce allergic skin reactions as evidenced by Burnett et al. in col. 1, lines 14-31.
With respect to the package comprising a polymeric bag and a carton surrounding the polymeric bag, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer 
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].
With reference to claim 25, Chester discloses an absorbent article (abstract) comprising: 
i. a topsheet comprising synthetic fibers comprising bio-based content [0051] wherein the synthetic fibers comprise multi-component fibers comprising a core component and a sheath component, and wherein the core component comprises petroleum-based polypropylene and the sheath component comprises bio-based polyethylene [0054-0055];
ii. a backsheet comprising a film [0063]; 
iii. an outer cover nonwoven disposed over the film [0066]; and 
iv. an absorbent core disposed between the topsheet and the backsheet [0037], the absorbent core comprising absorbent material [0071] and a core wrap [0075], wherein the absorbent material comprises superabsorbent polymer and airfelt as set forth in [0093] through the incorporation of Lawson (US 4,695,278).

The core wrap comprises a nonwoven web that may include plant-based fibers that are synthetic fibers comprising bio-based content as set forth in [0075-0079].
Chester also discloses an elasticated component comprising a material layer in conjunction with a plurality of elastic strands, wherein the material layer comprises plant-based fibers that are synthetic fibers comprising bio-based content as set forth in [0094-0095].
The difference between Chester and claim 25 is the provision that absorbent articles contained in a package comprising a polymeric bag surrounded by a carton and that the articles are free of chlorine, perfume or fragrance, lotion and non-phthalate catalyst polypropylene fibers. 
With respect to the packaging, Coulter discloses the use of both polymeric bags and cartons for packaging [0055] in order to offer a convenient system to a consumer [0002], Coulter does not explicitly recite a package where the carton partially surrounds the bag.
It would have been obvious to one of ordinary skill in the art to provide the packaging of Chester modified as a combination of a bag surrounded by a carton because the use of such a configuration is known in the art to provide ideal packaging, stacking and transport as evidenced by Hird in [0100].

It would have been obvious to one of ordinary skill in the art to eliminate fragrance, chlorine from the article of Chester in order to provide an eco-friendly article as taught by Chester in [0047].
Likewise, it would have been obvious to one of ordinary skill in the art to eliminate paraben, perfume, lotion and/or latex from the article as Chester seeks to provide a hypoallergenic article [0047] and perfume, lotions and/or latex are well known compositions that are known to produce allergic reactions
Additionally, while Chester does not explicitly recite that the petroleum based polyethylene fibers are non-phthalate catalyst fibers, one of ordinary skill in the art at the time of the invention could reasonably presume that the petroleum based fibers are also non-phthalate catalyst fibers because petroleum is known in the art as a naturally occurring crude oil comprising hydrocarbons and does not include any type of plasticizer which is the compound that generally includes phthalates.
Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].

Claims 3 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Proxmire et al. (US 5,192,606).
With respect to claims 3 and 27, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claims 1 and 25.
The difference between Chester in view of Coulter and McGilloway and claims 3 and 27 is the explicit recitation that the topsheet is a carded air-through bonded nonwoven. 
Initially, the product by process limitation is noted. It is also noted that the substitution of one type of topsheet for another is within the level of ordinary skill in the art.
Nevertheless, Proxmire et al. (hereinafter “Proxmire”) teaches a carded air-through bonded nonwoven topsheet as set forth in col. 18, lines 39-49.
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the topsheet as disclosed by Proxmire because the use of such is well known in the art as taught by Proxmire in col. 18, lines 65-68 to improve the void volume of the article without affecting liquid release as taught by Proxmire in col. 17, line 67 to col. 18, line 3.
.
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Dennis et al. (US 2009/0204090).
With respect to claim 5, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Chester in view of Coulter and McGilloway and claim 5 is the explicit recitation that the topsheet comprises a plurality of embossments. 
Dennis et al. (hereinafter “Dennis”) teaches a topsheet comprises a plurality of embossments as set forth in [0228].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with an embossed topsheet as taught by Dennis because the use of such is well known in the art to direct bodily exudate and maintain the liquid in the structure while providing a comfortable and non-irritating surface next to the body as taught by Dennis in [0228].
Furthermore, Coulter recognizes Dennis as an exemplary absorbent article as set forth in [0001].
 Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Kaiser et al. (US 2013/0018339).

The difference between Chester in view of Coulter and McGilloway and claims 7 and 14 is the explicit recitation that the articles comprise bleached cellulosic fibers. 
Kaiser et al. (hereinafter “Kaiser”) teaches absorbent articles that include bleached cellulosic fibers as set forth in [0004].
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with the bleached cellulosic fibers as taught by Kaiser in order to provide a product that advantageous from both a performance and cosmetic standpoint as taught by Kaiser in [0004].
As to claim 21, see the rejection of claims 7 and 14.
Claims 10, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al. (US 2017/0056253) in view of Coulter et al. (US 2011/0215017) and McGilloway et al. (US 2018/0256419) and further in view of Solazzo et al. (US 2012/0206265).
With respect to claims 10 and 17, Chester in view of Coulter and McGilloway teach the invention substantially as claimed as set forth in the rejection of claims 1 and 12.
The difference between Chester in view of Coulter and McGilloway and claims 10 and 17 is the package includes a sensor system that is capable of sensing presence of 
Solazzo et al. (hereinafter “Solazzo”) teaches an absorbent article that includes a sensor system that is capable of sensing presence of bodily exudates within the disposable absorbent articles and that is capable of transmitting a signal to receiver as set forth in [0017]. 
It would have been obvious to one of ordinary skill in the art to provide the article of Chester modified with sensor system as taught by Solazzo in order to alert a caregiver to a soiled garment for changing in order to avoid undesirable results of keeping a soiled diaper next to the skin as taught by Solazzo in [0002].
As to claim 24, see the rejection of claims 10 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-14, 17-21 24-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29  of copending 
Claims 1-7, 10-14, 17-21 24-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/559,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to a package of absorbent articles including plant-based fibers including synthetic fibers comprising bio-based content where the articles are free of fragrance, lotion and paraben.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10-14, 17-21, 24-25, 27 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
`Chester discloses an article wherein at least one of the plurality of article components (i.e., topsheet)  has a bio based content of about 10-50% [0055] as determined using ASTM D6866 as set forth tin [0021].

Lastly, while Chester does not explicitly recite that the petroleum based polyethylene fibers are non-phthalate catalyst fibers, one of ordinary skill in the art at the time of the invention could reasonably presume that the petroleum based fibers are also non-phthalate catalyst fibers because petroleum is known in the art as a naturally occurring crude oil comprising hydrocarbons and does not include any type of plasticizer which is the compound that generally includes phthalates.
Alternatively, the substitution of one type of polypropylene for another is within the level of ordinary skill in the art. In this case, one that is phthalate free would be desirable to be consistent with the teachings of Chester to provide an ecologically friendly and sustainable article as taught by Chester in [0004].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781